Matter of Batista v Gaton (2015 NY Slip Op 02118)





Matter of Batista v Gaton


2015 NY Slip Op 02118


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-04898
2014-04899
 (Docket Nos. V-18889-11, V-25775-11)

[*1]In the Matter of Rogelio Batista, appellant,
vMagdeline E. Gaton, respondent. (Proceeding No. 1)
 In the Matter of Magdeline E. Gaton, respondent, v Rogelio Batista, appellant. (Proceeding No. 2)


Carol Kahn, New York, N.Y., for appellant.
Salvatore C. Adamo, New York, N.Y., for respondent.
Laura T. Duncan, Jamaica, N.Y., attorney for the child.

DECISION & ORDER
Appeals from two orders of the Family Court, Queens County (Jane A. McGrady, Ct. Atty. Ref.), both dated April 9, 2014. The first order dismissed the father's petition for custody and visitation. The second order dismissed the mother's cross petition for custody and visitation.
ORDERED that the appeal from the order dismissing the mother's cross petition for custody and visitation is dismissed, as the father is not aggrieved by that order (see CPLR 5511); and it is further,
ORDERED that the order dismissing the father's petition for custody and visitation is affirmed, without costs or disbursements.
Contrary to the father's contention, the Family Court was not authorized to retain jurisdiction to determine his petition for custody and visitation after the subject child reached the age of 18 (see Family Ct Act § 119; § 651[b]; Matter of Cruz v Cruz, 48 AD3d 804, 804-805).
The father's remaining contentions are without merit.
Accordingly, we affirm the order dismissing the father's petition for custody and visitation.
SKELOS, J.P., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court